Eschweiler, J.
The plaintiff contends that under, the contract between the parties evidenced by the two written orders and their acceptance, there being no express language making time of the essence of such contract, there was no such default by plaintiff in the filling of the orders as war*357ranted the holding by the court that 'time was of the essence or that defendant might and did lawfully rescind. It also contends that in any event it should have been permitted to give testimony showing what were the then existing business conditions before it as a sufficient excuse for its delay and under the clause stamped on'the face of one of the contracts, “deliveries will be made subject to business conditions.”
The contract, here was for merchandise to be sold at retail, and for some of which at least there was a seasonal demand. The salesman for plaintiff was making a semiannual visit and soliciting orders for'the spring trade. Attention was clearly given to the time element, inasmuch as for the women’s shoes delivery was to be “on or about February 1st” and for the men’s shoes February 15th. The circumstances attending such contracts for the sale of merchandise for retailing purposes are held to make the specified time of delivery of the essence of such contract, even though express words so declaring it to be are not used. 4 Page, Contracts (2d ed.) § 2104; Norrington v. Wright, 115 U. S. 188, 203, 6 Sup. Ct. 12; Cleveland Rolling Mill v. Rhodes, 121 U. S. 255, 261, 7 Sup. Ct. 882; Bamberger Bros. v. Burrows, 145 Iowa, 441, 124 N. W. 333; Hirsch v. Isaac Joseph I. Co. 278 Fed. 924; Ackerman v. Santa Rosa-Vallejo T. Co. 257 Fed. 369, 372; Fountain City D. Co. v. Lindquist, 22 S. Dak. 7, 12, 114 N. W. 1098; Soper v. Creighton, 93 Me. 564, 570, 45 Atl. 840; Sunshine C. & S. Co. v. Roquette Bros. 30 N. Dak. 143, 152 N. W. 359; L. R. A. 1916E, note pp. 940, 942.
The trial court, therefore, was clearly right in holding that in this particular transaction time was of' the essence, and a shipment on March 30th of goods contracted to be delivered on February 1st and February 15th was not a compliance with the contract and was sufficient ground for rescission by the buyer.
The contention that the delay was excusable by reason of *358business conditions is 'without merit. It appears clearly from plaintiff’s evidence that such so-called business conditions of inability to keep its factory running at full time had existed for several weeks or months prior to the giving of the order on November 30th. It therefore had that as an existing condition at the time it entered into the contract and agreed to the shipment on the respective dates, and cannot now be heard to complain.
Plaintiff also contends that defendant waived any possible grounds for rescission by failing to give notice of such intended rescission prior to the shipment on March 30th. Plaintiff, however, had plainly breached its contract long before that date and ought not now be heard to say that defendant did not give it notice of its own default. Furthermore, the plaintiff, having chosen to sue for the purchase price of the goods upon this contract, was bound to show either substantial performance on its part under the terms thereof or good excuse for its delay; it did neither, and therefore cannot recover. Libman v. Fox-Pioneer S. I. Co. 175 Wis. 485, 492, 185 N. W. 551; Grenawalt v. Roe, 136 Wis. 501, 504, 117 N. W. 1017.
By the Court. — Judgment affirmed.